Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered March 4, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal sale of a controlled substance in the third degree, and sentencing her to concurrent terms of 2 to 6 years and 1 to 3 years, respectively, unanimously affirmed.
Since defendant’s only objection to the prosecutor’s summation was addressed to a different comment than those challenged on appeal, defendant’s current challenges to the summation and his related arguments are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the prosecutor’s references to the undercover officer’s training were fair comment on evidence in the record (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976), and appropriately responsive to the defense summation.
Defendant's conviction at a single trial of both criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds did not violate the prohibition against double jeopardy (Missouri v Hunter, 459 US 359, 368-369; People v Gonzalez, 279 AD2d 273, lv granted 96 NY2d 863). We see no reason to dismiss the third-degree sale conviction in the interest of justice. Concur— Nardelli, J.P., Buckley, Ellerin, Lemer and Rubin, JJ.